Citation Nr: 0404107	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-12 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an apportionment of the veteran's benefits on 
behalf of his child.


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
January 2001.  The appellant is the mother of the veteran's 
child.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 Special Apportionment Decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The appellant subsequently 
perfected this appeal.


REMAND

On her August 2002 substantive appeal, the appellant 
indicated that she wanted a hearing before a member of the 
Board in Washington, D.C.  A hearing was scheduled for 
February 24, 2004.  In January 2004, the appellant canceled 
this hearing and requested a travel board hearing in 
Muskogee, Oklahoma.  The Board notes that the appellant 
resides in Oklahoma.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:

The appellant should be scheduled for a 
hearing before a member of the Board 
sitting at the RO in Muskogee, Oklahoma.  
The provisions in 38 C.F.R. § 20.713, 
regarding hearings in simultaneously 
contested claims, should be followed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



